Name: 2009/861/EC: Commission Decision of 30 November 2009 on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2009) 9282) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  food technology;  technology and technical regulations;  European construction; NA;  marketing;  agri-foodstuffs;  Europe
 Date Published: 2009-12-01

 1.12.2009 EN Official Journal of the European Union L 314/83 COMMISSION DECISION of 30 November 2009 on transitional measures under Regulation (EC) No 853/2004 of the European Parliament and of the Council as regard the processing of non-compliant raw milk in certain milk processing establishments in Bulgaria (notified under document C(2009) 9282) (Text with EEA relevance) (2009/861/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (1) and in particular Article 9 thereof, Whereas: (1) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (2) lays down general rules for food business operators on the hygiene of foodstuffs based amongst others on the principles of hazard analysis and critical control points. It provides that food business operators are to comply with certain procedures based on those principles. (2) Regulation (EC) No 853/2004 lays down specific rules on the hygiene of food of animal origin for food business operators and supplements the rules laid down in Regulation (EC) No 852/2004. The rules laid down in Regulation (EC) No 853/2004 include hygiene requirements for raw milk and dairy products. (3) Pursuant to point (c) of Section B of Chapter 4 of Annex VI to the Act of Accession of Bulgaria and Romania (the Act of Accession), Bulgaria has been granted a transitional period, expiring on 31 December 2009, for compliance by certain milk processing establishments with those hygiene requirements. (4) Certain establishments which are authorised to process raw milk which does not comply with the requirements laid down in Regulation (EC) No 853/2004 (non-compliant milk) are listed in Chapter I of the Appendix to Annex VI to the Act of Accession. Certain establishments which are authorised to process both compliant and non-compliant milk, provided that such processing is carried out on separate production lines, are listed in Chapter II of that Appendix. (5) Milk production holdings that do not comply with the hygiene requirements laid down in Regulation (EC) No 853/2004 are spread over the whole territory of Bulgaria. The proportion of raw milk that complies with those requirements, delivered to milk processing establishments in Bulgaria, has only increased slightly during the last years. (6) Taking into account the current situation, it is appropriate to provide for a time-limited derogation from the hygiene requirements laid down in Regulation (EC) No 853/2004 with a view to permitting Bulgaria to bring its milk sector in compliance with those requirements. (7) In light of this situation, certain milk processing establishments listed in Annex I to this Decision should be allowed, by way of derogation from Regulation (EC) No 853/2004, to continue to process also after 31 December 2009 compliant and non-compliant milk provided that the processing is carried out on separate production lines. In addition, certain milk processing establishments listed in Annex II to this Decision should be allowed to continue to process non-compliant milk without separate production lines. (8) The marketing of dairy products derived from non-compliant milk should, however, be restricted to Bulgaria or used for further processing in the milk processing establishments covered by the derogation provided for in this Decision. (9) The transitional period granted by this Decision should be limited to 24 months from 1 January 2010. The situation in the milk sector in Bulgaria should be reviewed before the end of that period. Bulgaria should therefore submit annual reports to the Commission regarding progress in the upgrading of milk production holdings supplying raw milk to milk processing establishments in that Member State and the system for collecting and transporting non-compliant milk. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 For the purposes of this Decision non-compliant milk means raw milk which does not comply with the requirements set out in Annex III, Section IX, Chapter I, Subchapters II and III to Regulation (EC) No 853/2004. Article 2 By way of derogation from the requirements set out in Annex III, Section IX, Chapter I, Subchapters II and III to Regulation (EC) No 853/2004, the milk processing establishments listed in Annex I to this Decision may continue to process, until 31 December 2011, compliant and non-compliant milk provided that the processing of the compliant and the non-compliant milk is carried out on separate production lines. Article 3 By way of derogation from the requirements set out in Annex III, Section IX, Chapter I, Subchapters II and III to Regulation (EC) No 853/2004, the milk processing establishments listed in Annex II to this Decision may continue to process, until 31 December 2011, non-compliant milk without separate production lines. Article 4 Dairy products derived from non-compliant milk shall only: (a) be placed on the domestic market in Bulgaria; or (b) be used for further processing in the milk processing establishments in Bulgaria referred to in Articles 2 and 3. Such dairy products shall bear a health or identification mark which is different from the health or identification mark provided for in Article 5 of Regulation (EC) No 853/2004. Article 5 Bulgaria shall submit annual reports to the Commission on progress made in bringing the following in compliance with Regulation (EC) No 853/2004: (a) production holdings producing non-compliant milk; (b) the system for collecting and transporting non-compliant milk; The first annual report shall be submitted to the Commission by 31 December 2010, at the latest, and the second annual report by 31 October 2011, at the latest. The form set out in Annex III shall be used for those reports. Article 6 This Decision shall apply from 1 January 2010 to 31 December 2011. Article 7 This Decision is addressed to the Member States. Done at Brussels, 30 November 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 55. (2) OJ L 139, 30.4.2004, p. 1. ANNEX I List of milk establishments permitted to process compliant and non-compliant milk as referred to in Article 2 No Veterinary No Name of establishment Town/Street or Village/Region 1 BG 0412010 Bi Si Si Handel OOD gr. Elena ul. Treti mart 19 2 BG 0512025 El Bi Bulgarikum EAD gr. Vidin YUPZ 3 BG 0612027 Mlechen ray  99 EOOD gr. Vratsa 4 BG 0612043 ET Zorov- 91 -Dimitar Zorov gr. Vratsa 5 BG 1912013 ZHOSI OOD s. Chernolik 6 BG 2012020 Yotovi OOD gr. Sliven kv. Rechitsa 7 BG 2512020 Mizia-Milk OOD gr. Targovishte Industrialna zona 8 BG 0812009 Serdika  90 AD gr. Dobrich ul. 25 septemvri 100 9 BG 2112001 Rodopeya  Belev EOOD 4700 town Smolyan, Traciya 1 str. 10 BG 1212001 S i S  7 EOOD gr. Montana Vrachansko shose 1 11 BG 2812003 Balgarski yogurt OOD s. Veselinovo, obl. Yambolska ANNEX II List of milk processing establishments permitted to process non-compliant milk as referred to in Article 3 No Veterinary No Name establishment Town/Street or Village/Region 1 BG 1312002 Milk Grup  EOOD s. Yunacite 2 0112014 ET Veles  Kostadin Velev  gr. Razlog ul. Golak  14 3 2312041 Danim  D. Stoyanov  EOOD gr. Elin Pelin m-st Mansarovo 4 2712010 Kamadzhiev  milk  EOOD s. Kriva reka obsht. N. Kozlevo 5 BG 1212029 SD Voynov i sie  gr. Montana ul. N.Yo. Vaptsarov  8 6 0712001 Ben Invest  OOD s. Kostenkovtsi obsht. Gabrovo 7 1512012 ET Ahmed Tatarla  s. Dragash voyvoda, obsht. Nikopol 8 2212027 Ekobalkan  OOD gr. Sofia bul Evropa  138 9 2312030 ET Favorit  D. Grigorov  s. Aldomirovtsi 10 2312031 ET Belite kamani  s. Dragotintsi 11 BG 1512033 ET Voynov  Ventsislav Hristakiev  s. Milkovitsa obsht. Gulyantsi 12 BG 1612020 ET Bor  Chvor  s. Dalbok izvor obsht. Parvomay 13 BG 1512029 Lavena  OOD s. Dolni Dabnik obl. Pleven 14 BG 1612028 ET Slavka Todorova  s. Trud obsht. Maritsa 15 BG 1612051 ET Radev  Radko Radev  s. Kurtovo Konare obl. Plovdiv 16 BG 1612066 Lakti ko  OOD s. Bogdanitza 17 BG 2112029 ET Karamfil Kasakliev  gr. Dospat 18 BG 0912004 Rodopchanka  OOD s. Byal izvor obsht. Ardino 19 0112003 ET Vekir  s. Godlevo 20 0112013 ET Ivan Kondev  gr. Razlog Stopanski dvor 21 0212028 Vester  OOD s. Sigmen 22 0212037 Megakomers  OOD s. Lyulyakovo obsht. Ruen 23 0512003 SD LAF  Velizarov i sie  s. Dabravka obsht. Belogradchik 24 0612035 OOD Nivego  s. Chiren 25 0612041 ET Ekoprodukt  Megiya  Bogorodka Dobrilova  gr. Vratsa ul. Ilinden  3 26 0612042 ET Mlechen puls  95  Tsvetelina Tomova  gr. Krivodol ul. Vasil Levski  27 1012008 Kentavar  OOD s. Konyavo obsht. Kyustendil 28 1212022 Milkkomm  EOOD gr. Lom ul. Al. Stamboliyski  149 29 1212031 ADL  OOD s. Vladimirovo obsht. Boychinovtsi 30 1512006 Mandra  OOD s. Obnova obsht. Levski 31 1512008 ET Petar Tonovski-Viola  gr. Koynare ul. Hr. Botev  14 32 1512010 ET Militsa Lazarova  90  gr. Slavyanovo, ul. Asen Zlatarev  2 33 1612024 SD Kostovi  EMK  gr. Saedinenie ul. L. Karavelov  5 34 1612043 ET Dimitar Bikov  s. Karnare obsht. Sopot  35 1712046 ET Stem  Tezdzhan Ali  gr. Razgrad ul. Knyaz Boris  23 36 2012012 ET Olimp- P. Gurtsov  gr. Sliven m  t Matsulka  37 2112003 Milk  inzhenering  OOD gr. Smolyan ul. Chervena skala  21 38 2112027 Keri  OOD s. Borino, obsht. Borino 39 2312023 Mogila  OOD gr. Godech, ul. Ruse  4 40 2512018 Biomak  EOOD gr. Omurtag ul. Rodopi 2 41 2712013 Ekselans  OOD s. Osmar, obsht. V. Preslav 42 2812018 ET Bulmilk  Nikolay Nikolov  s. General Inzovo, obl. Yambolska 43 2812010 ET Mladost  2  Yanko Yanev  gr. Yambol, ul. Yambolen  13 44 BG 1012020 ET Petar Mitov-Universal  s. Gorna Grashtitsa obsht. Kyustendil 45 BG 1112016 Mandra IPZHZ  gr. Trojan ul. V.Levski  281 46 BG 1712042 ET Madar  s. Terter 47 BG 2612042 Bulmilk  OOD s. Konush obl. Haskovska 48 BG 0912011 ET Alada  Mohamed Banashak  s. Byal izvor obsht. Ardino 49 1112026 ABLAMILK  EOOD gr. Lukovit, ul. Yordan Yovkov  13 50 1312005 Ravnogor  OOD s. Ravnogor 51 1712010 Bulagrotreyd  chastna kompaniya  EOOD s. Yuper Industrialen kvartal 52 1712013 ET Deniz  s. Ezerche 53 2012011 ET Ivan Gardev 52  gr. Kermen ul. Hadzhi Dimitar  2 54 2012024 ET Denyo Kalchev 53  gr. Sliven ul. Samuilovsko shose  17 55 2112015 OOD Rozhen Milk  s. Davidkovo, obsht. Banite 56 2112026 ET Vladimir Karamitev  s. Varbina obsht. Madan 57 2312007 ET Agropromilk  gr. Ihtiman, ul. P.Slaveikov  19 58 2412041 Mlechen svyat 2003  OOD s. Bratya Daskalovi obsht. Bratya Daskalovi 59 2612038 Bul Milk  EOOD gr. Haskovo Sev. industr. zona 60 2612049 ET Todorovi  53  gr. Topolovgrad ul. Bulgaria  65 ANNEX III Report form as referred to in Article 5 Region Total number of dairy farms 31.12.2009 Number of dairy farms with non-compliant milk 31.12.2009 % of non-compliant dairy farms out of the total 31.12.2009 Total number of dairy farms 30.11.2010 Number of dairy farms with non-compliant milk 30.11.2010 % of non-compliant dairy farms out of the total 30.11.2010 Total number of dairy farms 30.9.2011 Number of dairy farms with non-compliant milk 30.9.2011 % of non-compliant dairy farms out of the total 30.9.2011 Summary BU Region Total number of milk collection points 31.12.2009 Number of non-compliant milk collection points 31.12.2009 % of non-compliant collection points out of the total 31.12.2009 Total number of milk collection points 30.11.2010 Number of non-compliant milk collection points 30.11.2010 % of non-compliant collection points out of the total 30.11.2010 Total number of milk collection points 30.9.2011 Number of non-compliant milk collection points 30.9.2011 % of non-compliant collection points out of the total 30.9.2011 Summary BU